   Case 18-10024-SMT   Doc 17   Filed 01/16/19 Entered 01/16/19 10:19:09   Desc Main
                                Document Page 1 of 3
The document below is hereby signed.

Signed: January 15, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    NARAYANAN SWAMINATHAN,               )     Case No. 18-00390
                                         )     (Chapter 7)
                           Debtor.       )
                                         )
                                         )
    SUDHA SRINIVASAN,                    )
                                         )
                           Plaintiff,    )
                                         )
                  v.                     )
                                         )
    NARAYANAN SWAMINATHAN,               )     Adversary Proceeding No.
                                         )     18-10024
                           Defendant.    )
                                         )     Not for Publication in
                                         )     West’s Bankruptcy Reporter.

                        MEMORANDUM DECISION AND ORDER
                    GRANTING MOTION FOR DEFAULT JUDGMENT

         The plaintiff filed a Motion for Default Judgment

    (“Motion”)(Dkt. No. 9).      An Entry of Default was entered by the

    clerk on October 29, 2018, and the defendant has not responded to

    the Motion.   Accordingly, with the modifications set forth below,

    the Motion will be granted.

         At a hearing on the Motion held on December 18, 2018, the

    plaintiff sought an entry of a nondischargeability judgment for
Case 18-10024-SMT   Doc 17   Filed 01/16/19 Entered 01/16/19 10:19:09   Desc Main
                             Document Page 2 of 3


all obligations owed under the Separation Agreement.              However, at

this time, the plaintiff has only sought a monetary award of

$325,000 for an unpaid loan owed by the defendant to the

plaintiff under the Separation Agreement, and has not sought a

monetary award for any other debts owed under the Separation

Agreement, including any debts owed relating to the defendant’s

obligation to contribute to monthly expenses or to pay the

college expenses of the children of the plaintiff and the

defendant.   Accordingly, only a monetary judgment for $325,000

will be entered, but the court will clarify that the judgment

will not preclude the plaintiff from seeking any other

obligations owed under the Separation Agreement in a court of

competent jurisdiction.       Moreover, the court will declare that

the $325,000, and any other amounts owed under the Separation

Agreement are nondischargeable in the event that the judgement

denying a discharge is vacated.

      The plaintiff is also seeking attorney’s fees, but has not

shown why she is entitled to attorney’s fees.            Accordingly, that

request will be denied.

      It is thus

      ORDERED that the Motion for Default Judgment (Dkt. No. 9) is

GRANTED IN PART and a judgement follows denying the defendant a

discharge pursuant to 11 U.S.C. §§ 727(a)(3)-(5).             It is also

      ORDERED that a separate judgement follows declaring that the



                                       2
Case 18-10024-SMT                                                                                    Doc 17       Filed 01/16/19 Entered 01/16/19 10:19:09   Desc Main
                                                                                                                  Document Page 3 of 3


$325,000 debt, and any other amounts owed under the Separation

Agreement are nondischargeable pursuant to 11 U.S.C. §§ 523(a)(5)

and (15), and granting the debtor a monetary judgment of

$325,000, with the plaintiff not precluded from seeking in a

court of competent jurisdiction to recover a monetary judgment

for any other amounts owed under the Separation Agreement.                                                                                                     It is

further

                              ORDERED that the plaintiff’s request for attorney’s fees is

DENIED.

                                                                                                                                      [Signed and dated above.]

Copies to: Defendant (by hand-mailing); recipients of e-
notifications of orders.




R:\Common\TeelSM\TTD\Orders\Default\Order granting motion for default judgment_Srinivasan v. Swaminathan_v2.wpd
                                                                                                                            3
